EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 11-20 directed to Groups ll and lll non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.
The Claims are amended as follows:
11. (Cancelled)
12. (Cancelled)
13. (Cancelled)
14. (Cancelled)
15. (Cancelled)
16. (Cancelled)
17. (Cancelled)
18. (Cancelled)
19. (Cancelled)
20. (Cancelled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 and dependent claims 9-10 are considered allowable. Independent claim 1 is allowable because the prior art does not disclose the structure regarding the claimed combination of a knitted component, comprising: a forefoot portion having a top layer and a bottom layer, the top layer being secured to the bottom layer via at least one common knit structure; a heel portion extending from the bottom layer of the forefoot portion in a longitudinal direction and indirectly secured to the top layer through the bottom layer of the forefoot portion via the at least one common knit structure; and at least one extension extending from the heel area in a second direction when the knitted component is in an unfolded state, the second direction being different than the longitudinal direction, the at least one extension sharing the common knit structure with the heel portion.
The prior art does not disclose or teach these structures. The closest prior art appears to be PG Pub 2012/0240429 by Sokolowski and does not disclose or teach these elements.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732